Title: From George Washington to John Lewis, 14 February 1784
From: Washington, George
To: Lewis, John



[Fredericksburg, Va.] 14th February 1784

G. Washington would be obliged to Mr Lewis for delivering or causing to be deliver’d by a safe hand, the Letter accompanying this, to Mr Gilbert Simpson, & if he goes by his house to Fort Pitt; for observing the size, & condition of his Plantation:& the condition of the Mill—& for enquiring how many Tenants he has placed on the Land, for how long a term, & upon what Rents. Whether there is any person living upon a small Tract he holds at the Great Meadows—what sort of an improvment is thereon—of whom the person took it and upon what terms —And should Mr Lewis have a favourable opportunity, the General would be obliged to him for informing those Settlers upon his tract West of the Monongahela, on the waters of Shurtee’s & Raccoon creeks, that he has a Patent for the Land, dated the 5th day of July 1774—that he will most assuredly assert his right to it—but, in consideration of their having made improvments

thereon ignorantly, or under a mistaken belief, founded on false assertions, that the Land did not belong to him; he is willing that they should remain upon it as Tenants, upon a just & moderate Rent, such as he & they can agree upon. The like may be said to any Person or Persons who may be settled at a place called the Round Bottom, on the Ohio opposite Pipe Creek & a little above a Creek called Capteening, which has been surveyed by the county Surveyor of Augusta upon proper Warrants from Lord Dunmore, ever since the 14th day of July 1773.
If Mr Lewis can discover by indirect means who would be a fit Agent in the Neighbourhood of Fort Pitt to charge with the seating & leasing the Generals Lands in that country without holding up Ideas to them which may lead any one to expect the appointment; he would thank him for the information.
Such parts of these requests as can be complied with before his departure from Fort Pitt, the General would be obliged by receiving them (in a letter) from that place, as he is desirous of getting some knowledge of his affairs in that Country, as soon as possible.
